           Case 1:20-cv-01765-AKH Document 38 Filed 04/12/21 Page 1 of 8




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 INDEMNITY INSURANCE COMPANY OF                                 :
 NORTH AMERICA A/S/O BAKER HUGHES                               :
 CO.,                                                           :   ORDER GRANTING PARTIAL
                                                                :   SUMMARY JUDGMENT
                                   Plaintiff,                   :   LIMITING LIABILITY
                                                                :
                            v.                                  :   20 Civ. 1765 (AKH)
                                                                :
 EXPEDITORS INTERNATIONAL OF                                    :
 WASHINGTON, INC.,                                              :
                                                                :
                                   Defendant/Third-Party :
                                   Plaintiff,                   :
                                                                :
                            v.                                  :
                                                                :
 CMA CGM, S.A., a French Corporation,                           :
                                                                :
                                   Third-Party Defendant. :
                                                                :
 -------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                 In February 2020, Plaintiff brought this action in admiralty against Defendant to

recover damages to shipment in international ocean transit. See Compl. (ECF No. 1). Defendant

now moves for partial summary judgment under Rule 56 of the Federal Rules of Civil Procedure

to enforce contractual limitation-of-liability clauses. See ECF No. 26. For the reasons discussed

below, Defendant’s motion is granted.

                                               BACKGROUND

                 This case arose from a shipment of oilfield equipment (“Shipment”) between

Brazil and United Arab Emirates (“UAE”). See Compl., at ¶ 12. Defendant Expeditors

International of Washington, Inc. (“Expeditors”) carried the Shipment aboard a vessel owned by

Third-Party Defendant CMA CGM, S.A. (“CMA”). See Statement of Undisputed Fact (“SOF”)
          Case 1:20-cv-01765-AKH Document 38 Filed 04/12/21 Page 2 of 8




(ECF No. 35), at ¶ 2–3. Plaintiff Indemnity Insurance Company of North America

(“Indemnity”) is the Shipment’s insurer and is now suing on behalf of the Shipment’s consignee,

non-party Baker Hughes Co. (“Baker Hughes”). See id. at ¶ 1. On December 24, 2018,

Expeditors issued to Baker Hughes bill of lading No. 6591006644 (“Bill of Lading”) for cargo

consisted of “16 PCS” of “OIL DRILLING EQUIPMENT.” See id. at ¶ 4. The Bill of Lading

also incorporates by reference Terms and Conditions that limit Expeditors’ liability to “US$500

per Shipping Unit.” Bill of Lading (ECF No. 29, Ex. 2), at § 6(a)(iii). The Terms and

Conditions offer the shipper an opportunity to opt out of the limitation-of-liability clause by

declaring the value of its cargo on a bill of lading, which would result in higher freight charges.

See id. at § 6(b). Baker Hughes left blank the space on the Bill of Lading where the Shipment’s

value may be declared. See SOF, at ¶ 7. Indemnity alleges that “after delivery, [Baker Hughes]

observed that the Shipment was damaged beyond repair.” Compl., at ¶ 13. Indemnity brought

this action in admiralty against Expeditors under 28 U.S.C. § 1333, demanding damage in the

amount of $604,713.00. See id. at ¶ 16. Indemnity based its claim on a master service contract

(“Master Service Contract”) between Expeditors and General Electric Company, which was

purportedly Baker Hughes’ parent company at all relevant times. See Opp’n Br., at 4 n.1.

Importantly, like the Bill of Lading, the Master Service Contract limits Expeditors’ liability to

“$500 USD per package or customary shipping unit.” See Master Service Contract (ECF No. 30,

Ex. 1), at § 2.10.

                On December 11, 2020, Expeditors filed the instant motion for partial summary

judgment to limit its liability under the Bill of Lading and/or the Master Service Contract. See

ECF No. 26. Specifically, Expeditors seeks an order declaring that: (i) Expeditors’ liability to

Indemnity, if any, is limited by contract to $500.00 per package of damaged cargo; (ii) at most



                                                 2
           Case 1:20-cv-01765-AKH Document 38 Filed 04/12/21 Page 3 of 8




three packages of cargo were damaged during the Shipment; and (iii) accordingly, Expeditors’

liability to Indemnity, if any, is limited to $1,500.00. See Def. Br., at 2. In its opposition brief,

Indemnity does not contest the number of packages that were damaged; it argues instead that

UAE law, which requires a higher limitation of liability than $500.00 per package, is

“compulsorily applicable.” Opp’n Br., at 7.1 As discussed in the following sections, Expeditors’

motion is granted.

                                           LEGAL STANDARD

                 Rule 56 of the Federal Rules of Civil Procedure provides that “[a] party may

move for summary judgment, identifying each claim or defense — or the part of each claim or

defense — on which summary judgment is sought.” Fed. R. Civ. P. 56(a). Summary judgment

or partial summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). The movant bears the initial burden of pointing out evidence in the record, “which it

believes demonstrate[s] the absence of a genuine issue of material fact . . . .” Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986). The movant may support an assertion that there is no genuine

dispute of any material fact by “showing . . . that [the] adverse party cannot produce admissible

evidence to support the fact.” Fed. R. Civ. P. 56(c)(1)(B). If the movant fulfills its preliminary

burden, the onus shifts to the non-movant to raise the existence of a genuine issue of material

fact. Fed. R. Civ. P. 56(c)(1)(A); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).

                 A genuine dispute of material fact exists when “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248.


1
  Expeditors shows that “[a] survey conducted by O.F. Gollcher & Sons, Ltd. demonstrates that three pieces of the
16-piece cargo complex were damaged in transit as a result of bad weather.” SOF, at ¶ 4. Indemnity does not
contest this factual allegation in its opposition brief and offers no evidence that would raise a genuine factual
dispute.

                                                        3
          Case 1:20-cv-01765-AKH Document 38 Filed 04/12/21 Page 4 of 8




Courts must “draw all rational inferences in the non-movant’s favor” while reviewing the record.

Kirkland v. Cablevision Sys., 760 F.3d 223, 224 (2d Cir. 2014) (citing Anderson, 477 U.S.

at 248). Importantly, “the judge’s function is not himself to weigh the evidence and determine

the truth of the matter,” nor is it to determine a witness’s credibility. Anderson, 477 U.S. at 249.

Rather, “the inquiry performed is the threshold inquiry of determining whether there is the need

for a trial.” Anderson, 477 U.S. at 250. Summary judgment should not be granted when a party

“fails to make a showing sufficient to establish the existence of an element essential to that

party’s case.” Celotex, 477 U.S. at 322.

                Critically, in opposition to a motion for summary judgment, “[s]tatements that are

devoid of any specifics, but replete with conclusions,” will not suffice. Bickerstaff v. Vassar

Coll., 196 F.3d 435, 452 (2d Cir. 1999); see also Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986) (noting that non-movants “must do more than simply show that

there is some metaphysical doubt as to the material facts”); FDIC v. Great Am. Ins. Co., 607

F.3d 288, 292 (2d Cir. 2010) (stating that non-movants “may not rely on conclusory allegations

or unsubstantiated speculation” (quoting Scotto v. Almenas, 143 F.3d 105, 114 (2d Cir. 1998))).

                                           DISCUSSION

                Expeditors moves for partial summary judgment ruling that: (i) Expeditors’

liability to Indemnity, if any, is limited by contract to $500.00 per package of damaged cargo;

(ii) at most three packages of cargo were damaged; and (iii) accordingly, Expeditors’ liability to

Indemnity, if any, is limited to $1,500.00. See Def. Br., at 2. Because Indemnity does not

contest the number of packages that were damaged, the Court confines its discussion to the issue

of limitation of liability.




                                                 4
          Case 1:20-cv-01765-AKH Document 38 Filed 04/12/21 Page 5 of 8




  I.           Choice of Law.

               The Court must first determine what law to apply. In assessing a choice-of-law

issue, the Court is guided by the background principle that “when parties properly invoke

admiralty jurisdiction, courts apply federal maritime choice-of-law rules.” Blue Whale Corp. v.

Grand China Shipping Dev. Co., 722 F.3d 488, 498 (2d Cir.2013). Under federal maritime law,

“choice-of-law clauses are presumptively valid where the underlying transaction is

fundamentally international in character.” Roby v. Corp. of Lloyd’s, 996 F.2d 1353, 1362

(2d Cir. 1993) (citing M/S Bremen v. Zapata Off–Shore Co., 407 U.S. 1, 15 (1972)); see also

State Trading Corp. of India, Ltd. v. Assuranceforeningen Skuld, 921 F.2d 409, 417 (2d Cir.1

990) (stating in the maritime context that “a contractual choice-of-law clause generally takes

precedence over choice-of-law rules”). A strong preference for upholding choice-of-law clauses

in such cases is necessary, because “agreeing in advance on a forum acceptable to both parties is

an indispensable element in international trade, commerce, and contracting.” Bremen, 407 U.S.

at 13–14. Such provisions “eliminate uncertainty in international commerce and insure that the

parties are not unexpectedly subjected to hostile forums and laws.” Roby, 996 F.2d at 1363.

Indeed, “when a maritime contract contains a choice-of-law clause, the law chosen by the parties

governs, unless (1) that jurisdiction has no substantial relationship to the parties or the

transaction or (2) that jurisdiction’s law conflicts with the fundamental purposes of maritime

law.” Farrell Lines Inc. v. Columbus Cello-Poly Corp., 32 F. Supp. 2d 118, 127 (S.D.N.Y.

1997) (internal quotation marks and citations omitted), aff’d sub nom. Farrell Lines Inc. v. Ceres

Terminals Inc., 161 F.3d 115 (2d Cir. 1998).




                                                  5
           Case 1:20-cv-01765-AKH Document 38 Filed 04/12/21 Page 6 of 8




                  There are two contracts that are potentially governing in this case, the Bill of

Lading and the Master Service Contract.2 The Court, however, need not decide which is the sole

governing contract to resolve the instant motion, as both contracts provide that the U.S. law

governs3 and Expeditors’ liability is limited to $500.00 per package.4 Indemnity does not argue

that either of the Farrell exceptions applies here. Rather, Indemnity argues that UAE law, which

requires a higher limitation of liability than $500.00 per package, is “compulsorily applicable.”

Opp’n Br., at 7. Although Indemnity recognizes the applicability of UAE law as the “linchpin”

issue in this motion, Indemnity offers no reasoning and cites no authority for its proposition. Id.

The bulk of Indemnity’s opposition brief and the supplemental opinion from Messrs. Clyde &

Co.’s UAE office examines the effect of UAE law if it applies; UAE law’s applicability,

however, is never discussed. In light of federal maritime law’s strong preference for enforcing

choice-of-law clauses between international parties, the Court applies the parties’ selected law to




2
  Indemnity asserts that the shipment at issue was transported under the Master Service Contract, although it
concedes that Baker Hughes “was not a named party” thereto. Opp’n Br., at 4 n.1. Expeditors argues that the Bill of
Lading should constitute the governing contract instead, because it was issued by Expeditors directly to Baker
Hughes, concerning the shipment in question. See Def. Br., at 4–5.
3
  Section 27(a) of the Terms & Conditions, incorporated by reference into the Bill of Lading, provides that
Washington state and U.S. federal law govern any dispute between the parties. See Terms and Conditions, at § 27(a)
(“This Bill of Lading shall be governed by and construed in accordance with the internal Laws of the State of
Washington (excluding its Laws relating to conflicts of law), except as the same may be governed by the federal
Law of the United States.”). Section 18.3 of the Master Service Contract provides that New York state and U.S.
federal law applies to any disputes arising out of the Master Service Contract. See Master Service Contract, at
§ 18.3 (“[T]he laws of the United States, including the Shipping Act of 1984 and rules of the Federal Maritime
Commission, except that if resort to state law is required, the laws of the State of New York shall govern, without
regard to any choice of law principles that would dictate the application of the law of another jurisdiction.”).
4
  Section 6 of the Terms and Conditions provides that “[Expeditors’] liability shall not exceed US$500 per Shipping
Unit or US$2 per kilo of the gross weight of the Goods lost, damaged, or in respect of which the claim arises, or the
value of such Goods, whichever is less.” Terms and Conditions, at § 6(a)(iii). Similarly, Section 2.10 of the Master
Service Contract states that “[Expeditors’] liability for loss or damage to goods transported in international ocean
carriage of [Expeditors] shall be limited to $500 USD per package or customary shipping unit.” Master Service
Contract, at § 2.10.


                                                         6
             Case 1:20-cv-01765-AKH Document 38 Filed 04/12/21 Page 7 of 8




determine the limitation-of-liability issues. See Oklahoma City v. Tuttle, 471 U.S. 808, 815–16

(1985) (finding that failure to argue in an opposition brief is a waiver of argument).

    II.             Limitation-of-Liability Clauses.

                    The Court concludes that the limitation-of-liability clauses in both the Bill of

Lading and the Master Service Contract are enforceable under the law selected, namely, federal,

New York, and Washington law.5 Contract provisions limiting remedies are presumptively

enforceable under federal, New York, and Washington law unless they are unconscionable.6

Generally, “a contract is unconscionable when it is so grossly unreasonable or unconscionable in

light of the mores and business practices of the time and place as to be unenforceable according

to its literal terms.” Ragone v. Atlantic Video at Manhattan Center, 595 F.3d 115, 121 (2d Cir.

2010) (citation omitted). “[The doctrine of unconscionability] has little applicability in a

commercial setting, and is intended primarily to protect the ‘commercially illiterate consumer

beguiled into a grossly unfair bargain by a deceptive vendor or finance company.’” In re CBGB

Holdings, LLC, 439 B.R. 551, 560 (Bankr. S.D.N.Y. 2010) (quoting Equitable Lumber Corp. v.

IPA Land Dev. Corp., 344 N.E.2d 391, 396 (N.Y. 1976)). Both Baker Hughes and Expeditors



5
    Indemnity’s opposition brief is also silent on this point. See generally Opp’n Br.
6
  Under federal law, [l]imitation of liability clauses in maritime contracts are similarly upheld whether under state
law or maritime law as long as there is no great disparity in bargaining power between the parties. It is notable that
unlike liquidated damage provisions in contracts, limitation of liability clauses may be enforced without regard to
whether the limitation is a reasonable estimate of the probable damages.” § 5:14. Marine service contracts,
1 Admiralty & Mar. Law § 5:14 (6th ed.). Under New York law, “[c]ontract provisions limiting remedies are
enforceable unless they are unconscionable.” Biotronik A.G. v. Conor Medsystems Ireland, Ltd., 11 N.E.3d 676,
679 n.4 (2014). Thus, “New York courts have routinely enforced liability-limitation provisions when contracted by
sophisticated parties, recognizing such clauses as a means of allocating economic risk in the event that a contract is
not fully performed.” Process Am., Inc. v. Cynergy Holdings, LLC, 839 F.3d 125, 138 (2d Cir. 2016). Similarly,
“[u]nder Washington law, parties may limit their liability for breach of contract and the interpretation of such
clauses is a matter of law.” Cypress Ins. Co. v. SK Hynix Am., Inc., 365 F. Supp. 3d 1142, 1155 (W.D. Wash. 2019)
(citing Am. Nursery Prods., Inc. v. Indian Wells Orchards, 115 Wash.2d 217, 797 P.2d 477, 481 (1990)).
“[E]xclusionary clauses . . . are valid and should be enforced unless they are unconscionable.” Washington Pub.
Power Supply Sys. v. Gen. Elec. Co., No. 85-098-AAM, 1989 WL 306200, at *4 (E.D. Wash. Nov. 6, 1989).



                                                            7
          Case 1:20-cv-01765-AKH Document 38 Filed 04/12/21 Page 8 of 8




are sophisticated businesses engaging in international commerce, and Indemnity does not assert

any disparity in bargaining power between the parties. Expeditors also offered Baker Hughes an

opportunity to opt out of the limitation-of-liability clauses by declaring the value of its cargo on

the Bill of Lading. Baker Hughes accepted the limitation-of-liability clauses by leaving blank

the space on the Bill of Lading where value may be declared. Without any indication of

unconscionability in the record, the Court finds that the limitation-of-liability clauses in the Bill

of Lading and the Master Service Contract are presumptively enforceable under federal, New

York, and Washington law. Because both the Bill of Lading and the Master Service Contract

limit Expeditors’ liability to $500.00 per package, and Indemnity concedes that, at most, three

packages of cargo were damaged, Expeditors’ liability to Indemnity is capped at $1,500.00 as a

matter of law.

                                          CONCLUSION

                 For the foregoing reasons, Expeditors’ motion for partial summary judgment to

limit liability to $500.00 per package, for three packages allegedly damaged, or $1500.00, is

granted. The Clerk of Court shall terminate the open motion (ECF No. 26). The oral argument

scheduled for April 13, 2021, is canceled. A status conference will be scheduled to determine

further proceedings.



                 SO ORDERED.

Dated:           April 12, 2021                               ___________/s/_____________
                 New York, New York                            ALVIN K. HELLERSTEIN
                                                               United States District Judge




                                                  8
